Case 3:18-cv-15554-FLW-DEA Document 8 Filed 02/21/19 Page 1 of 9 PagelD: 37

JOHN J. COUGHLIN (JC-0633)
Attorney at Law LLC

800 N. Church St. Suite 107
Moorestown NJ 08057

(856) 996 - 1170

Fax: (856) 996-1504

john@jjclawfirm.com
Attorney for Defendant, Jean Bakwin

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TRENTON VICINAGE

JODIE DASHORE,
OTD, HHP. BCIP, SIC

Plaintiff,

CIVIL ACTION
Vv.
_3:18-cv- -FLW-DE

TRARY AMTBRSUN, NO. 3:18-cv-15554-FLW-DEA
also known as JEAN GHANTOUS .
also known as ROWYN ANDERSON | NOTICE OF MOTION TO DISMISS FOR
also known as ROWYN BAK WIN - FAILURE TO STATE A CLAIM UNDER

Defendant, : FED.R.CIV.P 12(b06

 

TO: JEFFREY A. MALATESTA, ESQUIRE

Mattelman Weinroth and Miller

401 Route 70 E.

Cherry Hill, NJ 08034

PLEASE TAKE NOTICE that on March 18, 2019, at 10:00 a.m. or as soon thereafter as
counsel may be heard, defendant, JEAN BAKWIN,,. shall move before The Honorable Freda L.
Wolfson, at the United States Courthouse, 402 E. State Street, Trenton 08608, for an Order in the
form annexed hereto dismissing the Complaint pursuant to Fed. R. Civ. P. 12(b)(6)

PLEASE TAKE FURTHER NOTICE that defendant shall rely upon the Brief submitted

herewith, as well as all other pleadings on file in this matter.
Case 3:18-cv-15554-FLW-DEA Document 8 Filed 02/21/19 Page 2 of 9 PagelD: 38

PLEASE TAKE FURTHER NOTICE that defendant requests oral argument.

By:/s/John J. Coughlin
Counsel for Defendant
DATED: February 20, 2019

JOHN J. COUGHLIN (JC-0633)
Attorney at Law LLC

800 N. Church St., Suite 107
Moorestown, NJ 08057
(856)996-1170 (phone)
john@jjclawfirm.com
Case 3:18-cv-15554-FLW-DEA Document 8 Filed 02/21/19 Page 3 of 9 PagelD: 39

JOHN J. COUGHLIN (JC-0633)

Attorney at Law LLC

800 N. Church St., Suite 107

Moorestown, NJ 08057

(856)996-1170 (phone)

john@jjclawfirm.com

Attorney for Defendant, Jean Bakwin, a/k/a Jean Anderson

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TRENTON VICINAGE
JODIE DASHORE,
OTD, HHP, BCIP, SIC
Plaintiff,
CIVIL ACTION
v.
JEAN ANDERSON, NO. 3:18-cv-15554-FLW-DEA

also known as JEAN GHANTOUS

also known as ROWYN ANDERSON

also known as ROWYN BAK WIN
Defendant,

 

DEFENDANT’S MOTION TO DISMISS

Defendant, Jean Bakwin (“Defendant” or “Ms. Bakwin’’), named and sued as Jean
Anderson, by and through her undersigned counsel, states as follows in support of her Motion to
Dismiss the Complaint filed by Plaintiff, Jodie Dashore (“Plaintiff’ or “Ms. Dashore”’), pursuant
to Rule 12(b)(6) of the Federal Rules of Civil Procedure:

1. Summary of Plaintiff’s Allegations

The sum of Plaintiff's complaint is that defendant “made false and defamatory statements
about the Plaintiff and her credentials,” but the only factual allegation asserted is that defendant

said on a Facebook posting that “Dashore is not a doctor.” There are other vague assertions of
Case 3:18-cv-15554-FLW-DEA Document 8 Filed 02/21/19 Page 4 of 9 PagelD: 40

“other false and defamatory statements” See Complaint (Dkt. 1), at. para. 2., but there is neither a
full explanation as to why they are false, nor, more importantly, how such statements may have
caused any harm.

Plaintiff alleges that she holds a “doctoral degree,” but does not claim or allege that she
is a doctor of medicine. See Complaint (Dkt. 1), a p. 1, para. 2. In paragraph 22 of her
Complaint Plaintiff lists five statements that she claims Defendant electronically made on a
“Facebook Group.” /d. at pp. 5-6, para. 22. Plaintiff does not allege when any of these
statements was made. /d.; see also Complaint generally. In any event, Plaintiff alleges that each
of these statements was defamatory. /d.; see also pp. 6-7 (Count II for defamation). Plaintiff
further alleges that these statements interfered with her business relationships with her
“patients,” as well as her purported contractual relationships. /d. at p. 5; para. 21; see also p. 7,
paras. 32-38 (Count III for tortious interference with business expectancy); p. 8, paras. 39-44

(tortious interference with contract).

Il. LEGAL ARGUMENT

In considering a motion to dismiss pursuant to Rule 12(b)(6), a district court is “required
to accept as true all factual allegations in the complaint and draw all inferences in the facts
alleged in the light most favorable to the [Plaintiff].” PAillips v. County of Allegheny, 515 F.3d
224, 228 (3 Cir. 2008). Moreover, the Plaintiff's “obligation to provide the ‘grounds’ of his
‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of
the elements of a cause of action will not do.” Bell Atlantic v. Twombly, 550 U.S. 544, 555
(2007). In other words, the court is “not bound to accept as true a legal conclusion couched as a

factual allegation.” Papasan y. Allain, 478 U.S. 265, 286 (1986).
Case 3:18-cv-15554-FLW-DEA Document 8 Filed 02/21/19 Page 5 of 9 PagelD: 41

A. Plaintiff Has Failed To State A Claim In Count I (Permanent
Injunction)

In order to plead a claim sufficient to support the entry of a permanent injunction, a
plaintiff must plead that he or she: (1) has suffered an irreparable injury; (2) that remedies
available at law, such as monetary damages, are inadequate to compensate for that injury: (3)
that, considering the balance of hardships between the plaintiff and defendant, a remedy in equity

is warranted; and (4) that the public interest would not be disserved by a permanent injunction.
See, e.g., E.A. Sween Co., Inc. v. Deli Exp. of Tenafly, LLC, 19 F. Supp. 3d 560, 576 (D.N.J.

2014).

Here, in support of her claim for permanent injunction in Count I, Plaintiff has pled
neither those elements, even in a conclusory fashion, nor has she pled facts to establish any of
those elements. For that reason, Count I of Plaintiff's Complaint should be dismissed.

B. Plaintiff Has Failed To State A Claim In Count II
(Defamation/Libel)

In order to sufficiently plead a claim for defamation or libel, a plaintiff must of course
plead, among other elements, that the defendant made “a false and defamatory statement”
concerning the plaintiff. See, e.g., Leang v. Jersey City Bd. of Ed., 198 N.J. 557, 585, 969 A.2d
1097 (2009). Plaintiff has attempted to do so in Count II, at sub-paragraphs (a) through (e) of
paragraph 22. See Complaint, at pp. 5-6, para. 27.

However, as a matter of law, there is nothing even conceivably defamatory about the
statements contained in sub-paragraphs (b), (c), and (d). Plaintiff fails to provide any facts or
other context that would make, on their face, those statements defamatory. Accordingly, at a
minimum, those portions of paragraph 22 of Count II of Plaintiff's Complaint should be

dismissed because they simply are not defamatory as a matter of law.

Lee)
Case 3:18-cv-15554-FLW-DEA Document 8 Filed 02/21/19 Page 6 of 9 PagelD: 42

Moreover, sub-paragraphs (a) and (e) of paragraph 22 fare no better. Each of those
alleged statements merely reflect a factual assertion by the Defendant, i.e., that the Plaintiff is not
a medical doctor. According to the allegations of Plaintiff's Complaint, she is not a doctor;
rather, she apparently holds a doctorate degree. Therefore, sub-paragraphs (a) and (e) of
paragraph 22 should likewise be dismissed because they too are simply not defamatory as a
matter of law. They reflect a fact that Plaintiff herself does not dispute in her pleading.

Finally, Plaintiff's defamation/libel claim also fails because the Plaintiff has not pled
when any of the alleged defamatory statements were made or published. Thus, it is not even
possible, from the face of Plaintiff's Complaint, to establish that her claims are being timely
made pursuant to the applicable one-year statute of limitations. See N.J.S.A.:14-3 (“[e]very
action at law for libel or slander shall be commenced within [one] year next after the publication
of the alleged libel or slander.”); see also Catena v. Raytheon Co., 447 N.J. Super. 43, 52 (App.
Div. 2016) (whether cause of action is barred by applicable statute of limitations is a question of
law). For that additional reason, Plaintiffs claims in Count II should be dismissed.

C. Plaintiff Has Failed To State A Claim In Count IT
(Unlawful Interference With Economic Advantage)

In order to plead a claim for tortious interference with prospective or existing economic
relationship, the plaintiff must allege: (1) the plaintiff's existing or reasonable expectation of
economic benefit or advantage; (2) the defendant’s knowledge of that expectancy; (3) the
defendant’s wrongful, intentional interference with that expectancy; (4) the reasonable
probability that the plaintiff would have received the anticipated economic benefit in the
absence of interference; and (5) damages resulting from the defendant’s interference. See, e.g.,

Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1168 (3 Cir. 1993).
Case 3:18-cv-15554-FLW-DEA Document 8 Filed 02/21/19 Page 7 of 9 PagelD: 43

Here, Plaintiff's claim in Count III fails for essentially the same reason that her claim in
Count II fails. Plaintiff has failed to plead that Defendant engaged in any “wrongful” acts that
would support her claim in Count III. Indeed, Count III is premised upon the very same conduct
that purports to support her claims for defamation. Because that conduct in Count II is not
wrongful or defamatory for the reasons stated above, that same conduct is not wrongful for
purposes of this claim either, and thus cannot support this claim.

D. Plaintiff Has Failed To State A Claim In Count IV
(Tortious Interference with Contract)

In order to plead a claim for tortious interference with contract, the plaintiff must allege:
a protectable right, i.e., a contract; intentional and malicious interference with a protectable right
that causes a loss with resulting damages. See, e.g., Printing Mart-Morristown v. Sharp Elec.
Corp., 116 N.J. 739, 751-752, 563 A.2d 31 (1989). Plaintiffs claim fails because she fails to
alleged the existence of a contact, much less Defendant’s knowledge of such a contract, that
would support this cause of action. For that reason alone, Plaintiff's claim in Count IV
should be dismissed.

WHEREFORE, Defendant, by and through her undersigned counsel, respectfully
requests the entry of an Order dismissing Plaintiff's Complaint, and for such other and further

relief as is appropriate under the circumstances.

RESPECTFULLY SUBMITTED,

By:/s/John J. Coughlin
Counsel for Defendant
JOHN J. COUGHLIN (JC-0633)
Attorney at Law LLC
800 N. Church St., Suite 107
Moorestown, NJ 08057
(856)996-1170 (phone)
john@jjclawfirm.com
Case 3:18-cv-15554-FLW-DEA Document 8 Filed 02/21/19 Page 8 of 9 PagelD: 44

CERTIFICATE OF SERVICE

The undersigned states that, on February 20, 2019, he caused the above document to be
served upon opposing counsel of record via ECF electronic filing, with a courtesy copy by first
class mail.

By:/s/John J. Coughlin
Counsel for Defendant
Case 3:18-cv-15554-FLW-DEA Document 8 Filed 02/21/19 Page 9 of 9 PagelD: 45

JOHN J. COUGHLIN (JC-0633)
Attorney at Law LLC

800 N. Church St. Suite 107
Moorestown NJ 08057

(856) 996 - 1170

Fax: (856) 996-1504

john@jjclawfirm.com
Attorney for Defendant, Jean Bakwin

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TRENTON VICINAGE
JODIE DASHORE,
OTD, HHP, BCIP, SIC
Plaintiff,
CIVIL ACTION

Vv.

NO, 3:18-cv-15554-FLW-DEA
JEAN ANDERSON, wv

also known as JEAN GHANTOUS

also known as ROWYN ANDERSON - ORDER DISMISSING COMPLAINT
also known . ae BAKWIN - PURSUANT TO FED.R.CIV.P 12(b)6
eren ant, :

 

The above-entitled cause having come before the Court upon the Motion of John J.
Coughlin, counsel for Defendant, Jean Bakwin, for an Order Dismissing the Complaint Pursuant
to Fed. R. Civ. P. 12(b)(6) and the Court having considered the motion, and any opposition
thereto,

NOW, THEREFORE, ITIS onthis _—__— day of , 2019;

ORDERED that the Complaint of Plaintiff, Jodie Dashore be and is hereby

DISMISSED WITHOUT PREJUDICE.

 

UNITED STATES DISTRICT JUDGE
